



Exhibit 10.1


AMENDED AND RESTATED DIRECTOR DESIGNATION AGREEMENT


This AMENDED AND RESTATED DIRECTOR DESIGNATION AGREEMENT (this “Agreement”),
executed this 12th day of December, 2019 to be effective as of the 12th day of
December, 2019, amends and restates that certain Amended and Restated Director
Designation Agreement dated as of January 28, 2015, is made by and between
Kaiser Aluminum Corporation, a Delaware corporation (the “Company”), and the
United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied
Industrial and Service Workers International Union, AFL-CIO, CLC (formerly known
as the United Steelworkers of America, AFL-CIO, CLC) (the “Union”).


RECITALS


WHEREAS, in February 2002, the Company, along with Kaiser Aluminum & Chemical
Corporation, a wholly owned subsidiary of the Company (“KACC”), and certain of
KACC’s wholly owned subsidiaries, filed for protection under chapter 11 of title
11 of the United States Code (the “Bankruptcy Code”);


WHEREAS, in connection with their reorganization under the Bankruptcy Code, the
Company and KACC had negotiations with their key constituencies regarding the
terms of their reorganization and, as part of such negotiations, KACC and the
Union reached an agreement in principle with respect to certain modifications to
certain labor agreements between KACC and the Union, the terms and conditions of
which are reflected in the Final Company Proposal to the USWA under 11 U.S.C.
§1113 and §1114, dated January 27, 2004 and approved by the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) in a
final order dated March 22, 2004 (the “Union Settlement Agreement”);


WHEREAS, pursuant to the Union Settlement Agreement, all plans, funds and
programs providing retiree benefits (as defined by Section 1114(a) of the
Bankruptcy Code) and maintained or established by KACC prior to February 12,
2002 were to be terminated, and KACC and the Union agreed to establish a
voluntary employee benefit association trust (“VEBA”), with two trustees
appointed by each of KACC and the Union, to provide, among other things,
benefits for certain eligible retirees of KACC represented by the Union and
other unions and their surviving spouses and eligible dependents, to which KACC
agreed to contribute a portion of its equity upon KACC’s emergence from the
protection of chapter 11 of the Bankruptcy Code;


WHEREAS, pursuant to the Union Settlement Agreement, the Union was granted
certain rights with respect to the composition of the board of directors of
reorganized KACC and certain committees thereof;


WHEREAS, under the Second Amended Joint Plan of Reorganization of the Company,
KACC and Certain of Their Debtor Affiliates, as modified, filed pursuant to
Section 1121(a) of the Bankruptcy Code and confirmed by an order of the
Bankruptcy Court entered on February 6, 2006 which confirmation was affirmed by
an order of the United States District Court for the District of Delaware
entered on May 11, 2006 (the “Plan”), the Company (rather than KACC, as







--------------------------------------------------------------------------------





was contemplated by the Union Settlement Agreement) is the ultimate parent
company in the reorganization of the Company, KACC and certain of their debtor
affiliates;


WHEREAS, pursuant to the Plan, the Company contributed, among other things,
11,439,900 shares of the common stock, par value $0.01 per share, of the Company
(“Common Stock”) to the VEBA, representing 57.2% of the issued and outstanding
shares of the Common Stock as of the effective date of the Plan (the “Effective
Date”);


WHEREAS, pursuant to the Union Settlement Agreement and the Plan, (a) the number
of directors comprising the board of directors of the Company (the “Board”) as
of the Effective Date was fixed at 10 and (b) the Union designated four
individuals to serve on the Board commencing as of the Effective Date (the
“Initial Union Directors”);


WHEREAS, pursuant to the Plan, the Company adopted an amended and restated
certificate of incorporation (as adopted and as amended from time to time, the
“Charter”) and amended and restated bylaws (as adopted and as amended from time
to time, the “Bylaws”) which provide, among other things, that (a) stockholders
may elect directors at, and only at, an annual meeting of stockholders and
nominations of persons for election as directors may be made only at an annual
meeting of stockholders and may be made by or at the direction of the Board or a
committee thereof or by any stockholder that is a stockholder of record at the
time it gives notice of such nomination, who is entitled to vote for the
election of directors at such annual meeting, and who complies with the
procedures with respect to the nomination of directors set forth in the Bylaws,
(b) vacancies on the Board will be filled solely by the remaining directors, (c)
any newly created directorship will be filled solely by the directors then in
office, and (d) the Board is entitled to designate committees and select the
members thereof;


WHEREAS, on or promptly after the Effective Date, the Board adopted corporate
governance guidelines addressing, among other things, the selection of
directors, the composition of the Board and the creation and operation of Board
committees (as so adopted, and as amended from time to time by the Board in good
faith and to the extent either required by applicable law or Applicable Listing
Requirements (as defined below) or consistent with recognized corporate
governance best practices among U.S. corporations having publicly-held equity
securities that are traded or quoted on a national securities exchange or
association or quotation system, the “Corporate Governance Guidelines”);


WHEREAS, on or promptly after the Effective Date, the Board established a
Nominating and Corporate Governance Committee (the “Nominating Committee”) for
the purposes of (a) establishing criteria to be utilized by it in assessing
whether a candidate for a position on the Board has appropriate skills and
experience, (b) identifying individuals qualified to become members of the
Board, including without limitation evaluating candidates submitted to the
Company by its stockholders, (c) recommending candidates to fill vacancies and
newly-created positions on the Board, (d) recommending director nominees for the
election by stockholders at the annual meetings of stockholders, and (e)
developing and recommending to the Board corporate governance principles
applicable to the Company;


WHEREAS, promptly after its formation, the Nominating Committee adopted certain
policies establishing criteria to be utilized by it in assessing whether a
director candidate has





--------------------------------------------------------------------------------





appropriate skills and experience, which policies are applicable to all director
candidates including any candidate designated by the Union in accordance with
this Agreement (as so adopted, and as amended from time to time by the
Nominating Committee in good faith and to the extent either required by
applicable law or Applicable Listing Requirements or consistent with recognized
corporate governance best practices among U.S. corporations having publicly-held
equity securities that are traded or quoted on a national securities exchange or
association or quotation system, the “Director Candidate Policies”);


WHEREAS, in addition to establishing the Nominating Committee, the Board
established an Executive Committee (the “Executive Committee”) and an Audit
Committee (the “Audit Committee”), in each case on or promptly after the
Effective Date; and


WHEREAS, the Company and the Union desire to definitively document their
understanding with respect to the continuing right of the Union to nominate
individuals to serve on the Board, which understanding is predicated in part on
the foregoing description of the Charter and Bylaws and the various actions
taken by the Board and the Nominating Committee described above.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:


Article I. Preliminary Acknowledgement


Each of the Company and the Union acknowledge that each director of the Company
owes his or her fiduciary duties to the Company and all of its stockholders.


Article II. Right of Union to Designate Directors


2.1    General. The Union shall at all times prior to the termination of this
Agreement pursuant to Article VI hereof have the right, subject in all cases to
the procedures set forth in this Article II and the exercise by the directors of
the Company of their fiduciary duties, to designate individuals to serve on the
Board, and this Agreement sets forth the exclusive rights of the Union with
respect thereto. For purposes of this Agreement, the term “Union Director” means
individuals serving on the Board that have been designated by the Union in
accordance with the procedures set forth in this Agreement.


2.2    Election at Annual Meetings of Stockholders. In connection with each
annual meeting of the Company’s stockholders, the Union shall have the right to
designate as candidates to be submitted to stockholders of the Company for
election at such annual meeting that minimum number of candidates necessary to
ensure that, assuming (x) such candidates are included in the slate of director
candidates recommended by the Board in the Company’s proxy statement relating to
such annual meeting and (y) the stockholders of the Company elect each candidate
so included, at least 40% of the members of the Board immediately following such
election are Union Directors subject to the proviso set forth in subsection (e)
below, all in accordance with the following procedures (subject to Section 2.4):







--------------------------------------------------------------------------------





(a)
The Union shall timely deliver to the Nominating Committee a written notice (an
“Annual Meeting Candidate Notice”) specifying, with respect to each candidate
designated by the Union, the following information (the “Required Information”):
(i) his or her name, age, business and residential address and principal
occupation or employment; (ii) the number of shares of the Common Stock
beneficially owned by him or her; (iii) a resume or similar document detailing
his or her personal and professional experiences and accomplishments; and
(iv) all other information relating to the candidate that would be required to
be disclosed in a proxy statement or other filing made in connection with the
solicitation of proxies for the election of directors pursuant to (A) the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), (B) the rules
of the Securities and Exchange Commission (the “SEC”), or (C) the Marketplace
Rules or other applicable criteria of the National Association of Securities
Dealers, Inc. or, if securities of the Company are then principally traded or
quoted on a national securities exchange or association or quotation system
other than The Nasdaq Stock Market, Inc., such national securities exchange or
association or quotation system (the “Applicable Listing Requirements”);
provided, however, that, if a Union Director's term on the Board expires at the
related annual meeting of stockholders and the Union desires to designate such
Union Director as a candidate for re-election at such annual meeting, the Annual
Meeting Candidate Notice need only so indicate and include the name of such
Union Director. In addition, such Annual Meeting Candidate Notice must be
accompanied by the written consent of each director candidate named therein to
serve as a member of the Board and any committee of the Board to which he or she
may be assigned to serve if elected.



(b)
Where the date of the Company’s annual meeting of stockholders does not change
by more than 30 calendar days from the date of the previous year’s annual
meeting, the Annual Meeting Candidate Notice shall be timely if, and only if, it
is received by the Nominating Committee not less than 120, nor more than 150,
calendar days before the anniversary of the date that the Company’s proxy
statement was first mailed to stockholders in connection with its previous
year’s annual meeting. Where there was no annual meeting of stockholders in the
previous year or where the date of the Company’s annual meeting of stockholders
changes by more than 30 calendar days from the date of the previous year’s
annual meeting, the Annual Meeting Candidate Notice shall be timely if, and only
if, it is received by the Nominating Committee no later than the close of
business on the 10th calendar day following the first day on which the date of
the upcoming annual meeting is publicly disclosed in a press release reported by
the Dow Jones News Service, Associated Press or comparable national news service
or in a document filed by the Company with the SEC pursuant to the Exchange Act
or furnished by the Company to stockholders. The Company shall, as promptly as
practicable after any formal action by the Board to fix the date of the annual
meeting of stockholders next following such action, deliver to the Union a
written notice setting forth the date fixed for such annual meeting and
identifying any Union Directors whose terms are expiring at such annual meeting.








--------------------------------------------------------------------------------





(c)
The Nominating Committee shall evaluate each director candidate identified in
the Annual Meeting Candidate Notice and determine whether such candidate
satisfies the qualifications contemplated by Article IV hereof (with such
determination to be made in good faith and not to be unreasonably made, withheld
or delayed). If the Nominating Committee so determines that such candidate
satisfies such qualifications, then, unless otherwise required by its fiduciary
duties (as determined in good faith by the Nominating Committee after
consultation with legal counsel), the Nominating Committee shall recommend such
director candidate to the Board for inclusion in the slate of directors
recommended by the Board in the Company's proxy statement relating to the annual
meeting.



(d)
The Board shall, unless otherwise required by its fiduciary duties (as
determined in good faith by the Board after consultation with legal counsel),
accept the recommendation of the Nominating Committee with respect to each
director candidate identified in the Annual Meeting Candidate Notice and direct
that such director candidate be included in the slate of directors recommended
by the Board in the Company’s proxy statement relating to the annual meeting.



(e)
Notwithstanding any other provision in this Agreement to the contrary, the
Company shall have the right to increase the size of the board from 10 to 12
members without increasing the Union’s nominating rights set forth above. For
the avoidance of doubt, the Union’s nomination rights set forth above will
remain unchanged if the size of the Board is 10 or less or greater than 12.



(f)
The Company and the Union shall meet not less than annually to discuss (i) the
Company’s most recent assessment of strategic board skills, experience,
attributes of all Directors, (ii) desired strategic board skills, experience,
attributes and priorities in the context of anticipated vacancies and upcoming
elections and (iii) each Union nominated Director and contemplated future Union
nominees in light of these considerations. Notwithstanding any other provision
in this Agreement to the contrary, the Union (i) shall reasonably bear in mind
the Company’s assessment and desired strategic board skills, experience,
attributes and priorities when nominating a candidate and (ii) shall not
renominate any Union nominated Director without the prior approval of the
Company.



2.3    Vacancies and Newly Created Directorships. In the event of (x) a vacancy
on the Board resulting from the death, resignation, disqualification or removal
of a Union Director (a “Vacancy”) or (y) newly created directorships resulting
from an increase in the number of directors of the Company (“Newly Created
Directorships”), the Union shall have the right to designate (i) in the case of
a Vacancy, the individual to fill such Vacancy and (ii) in the case of Newly
Created Directorships, the minimum number of individuals to fill such Newly
Created Directorships necessary to ensure that at least 40% of the members of
the Board immediately following the filling of such Newly Created Directorships
are Union Directors, all in accordance with the following procedures (subject to
Section 2.4):


(a)
The Union shall deliver to the Nominating Committee a written notice (the
“Candidate Notice”) specifying, with respect to each candidate designated to
fill






--------------------------------------------------------------------------------





the Vacancy or Newly Created Directorships, as applicable, the Required
Information. Such Candidate Notice must be accompanied by the written consent of
each director candidate named therein to serve as a member of the Board and any
committee of the Board to which he or she may be assigned to serve if elected.


(b)
The Nominating Committee shall evaluate each director candidate identified in
the Candidate Notice and determine whether such candidate satisfies the
qualifications contemplated by Article IV hereof (with such determination to be
made in good faith and not to be unreasonably made, withheld or delayed). If the
Nominating Committee so determines that such candidate satisfies such
qualifications, then, unless otherwise required by its fiduciary duties (as
determined in good faith by the Nominating Committee after consultation with
legal counsel), the Nominating Committee shall recommend to the Board that it
fill the Vacancy or Newly Created Directorship, as applicable, with such
candidate.



(c)
The Board shall, unless otherwise required by its fiduciary duties (as
determined in good faith by the Board after consultation with legal counsel),
accept the recommendation of the Nominating Committee with respect to the
director candidate identified in the Candidate Notice and fill the Vacancy or
Newly Created Directorship, as applicable, with such candidate.



(d)
Notwithstanding any other provision in this Agreement to the contrary, when
nominating a candidate, the Union shall reasonably bear in mind the Company’s
most recent assessment and the strategic board skills, experience, attributes
and priorities identified by the Company pursuant to the terms of Section 2.2(f)
herein as priorities for all Board nominees and Directors.



2.4    Modifications to Procedures. In the event that the procedures set forth
in Section 2.2 or Section 2.3 are no longer consistent with (a) applicable law,
including without limitation the rules of the SEC, or Applicable Listing
Requirements, (b) the Charter as a result of any amendment thereto, or (c) the
Bylaws as a result of (i) any amendment thereto adopted by the stockholders of
the Company or (ii) any amendment thereto adopted by the Board but not
stockholders in order to reflect changes in (A) applicable law, including
without limitation the rules of the SEC, or (B) Applicable Listing Requirements,
then the Company and the Union will negotiate in good faith to modify the
procedures set forth in Section 2.2 or Section 2.3, as applicable, so as to
effect the original intent of the parties as closely as possible in an
acceptable manner to permit the Union to exercise its rights under Section 2.1.


Article III. Union Directors to Serve on Board Committees


So long as the Board maintains any of the following committees, each such
committee shall, unless otherwise required by the Board’s fiduciary duties (as
determined in good faith by the Board after consultation with legal counsel),
include at least one Union Director (provided at least one Union Director is
qualified to serve thereon as determined by the Board, with such





--------------------------------------------------------------------------------





determination to be made in good faith and not to be unreasonably made, withheld
or delayed): (a) Audit Committee; (b) Executive Committee; and (c) Nominating
Committee.


Article IV. Qualifications of Union Directors


Each individual designated by the Union pursuant to Article II hereof to serve
as a director of the Company must satisfy (a) the applicable independence
criteria contained in the Applicable Listing Requirements, (b) the
qualifications to serve as a director of the Company as set forth in the
Corporate Governance Guidelines and the Director Candidates Policies, and
(c) any other qualifications to serve as a director of the Company imposed by
applicable law, including without limitation the rules of the SEC (in each case
as such criteria and qualifications shall be interpreted by the Nominating
Committee reasonably and in good faith). In addition, no such individual may be
at the time of his or her designation by the Union to serve as a director of the
Company or his or her election as a Union Director, and no such individual may
become while serving as a Union Director, an officer, employee, director or
member of the Union or any of its locals or affiliated organizations (any such
officer, employee, director or member, a “Union Associate”). The Company and the
Union agree and acknowledge that an individual shall not fail to satisfy the
criteria and qualifications set forth in the first sentence of this Article IV
solely because such individual was a Union Associate prior to the time of his or
her designation by the Union to serve as a director of the Company; it being
understood that unusual facts and circumstances concerning a particular Union
Associate could dictate otherwise.


Article V. Independence of Board


A majority of the members of the Board shall satisfy the independence criteria
contained in the Applicable Listing Requirements, as such requirements shall be
interpreted by the Board reasonably and in good faith.


Article VI. Termination


This Agreement shall terminate in its entirety, and the Union shall have no
further rights hereunder, on December 31, 2025, unless the Company and the Union
shall otherwise agree in writing. Upon the termination of this Agreement, the
Union shall cause each Union Director to submit his or her resignation to the
Board, which submission the Board may accept or reject in its discretion.


Article VII. Miscellaneous


7.1    Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made by delivery in person,
by overnight courier, by facsimile transmission, by electronic transmission or
by registered or certified mail (postage prepaid, return receipt requested) to
the respective parties at the following addresses (or at such other address for
a party specified in a notice given in accordance with this Section 7.1):





--------------------------------------------------------------------------------





(a)    If to the Company:


Kaiser Aluminum Corporation
27422 Portola Parkway, Suite 200
Foothill Ranch, California 92610
Facsimile: 949-614-1930
Attention: Corporate Secretary
E-mail: cherrie.tsai@kaiseraluminum.com


with a copy to:


Kaiser Aluminum Corporation
27422 Portola Parkway, Suite 200
Foothill Ranch, California 92610
Facsimile: 949-614-1930
Attention: EVP - Legal, Compliance and Human Resources
E-mail: john.donnan@kaiseraluminum.com
with a copy to:


Jones Day
2727 N. Harwood Street
Dallas, Texas 75223
Facsimile: 214-969-5100
Attention: Troy B. Lewis, Esq.
E-mail: tblewis@jonesday.com


(b)    If to the Union:


United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied
Industrial and Service Workers International Union, AFL-CIO, CLC
60 Boulevard of the Allies, Suite 807
Pittsburgh, Pennsylvania 15222
Facsimile: 412-562-2429
Attention: General Counsel
E-mail: djury@usw.org


with a copy to:


United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied
Industrial and Service Workers International Union, AFL-CIO, CLC
International President
60 Boulevard of the Allies, 12th Floor
Pittsburgh, Pennsylvania 15222
Facsimile: 412-562-2429
Attention: Thomas M. Conway
E-mail: tconway@usw.org





--------------------------------------------------------------------------------





All such notices and communications shall be deemed to have been delivered or
given upon receipt, if delivered personally, by electronic transmission or by
overnight courier; when receipt is acknowledged, if sent by facsimile
transmission and three Business Days after being deposited in the mail, if
mailed.


7.2    Assignment. Neither of the parties to this Agreement shall assign or
delegate any of their respective rights or obligations under this Agreement
without the prior written consent of the other party hereto.


7.3    No Third-Party Beneficiaries. Except as expressly set forth herein, this
Agreement shall be binding upon and inure solely to the benefit of the parties
hereto and their respective successors and permitted assigns and nothing herein,
express or implied, is intended to or shall confer upon any other person any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.


7.4    Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, between the parties
with respect to the subject matter hereof.


7.5    Amendment and Waiver. This Agreement may not be amended or modified or
any provision hereof waived except by an instrument in writing signed by both of
the parties to this Agreement.


7.6    Counterparts. This Agreement may be executed by facsimile signature and
in any number of counterparts, each such counterpart to be deemed an original
and all such counterparts, taken together, to constitute one instrument.


7.7    Severability. If any term or other provision of this Agreement is
invalid, illegal or unenforceable under any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect. Upon a determination that any term or other provision is invalid,
illegal or unenforceable, the parties hereto shall negotiate in good faith to
replace the invalid, illegal or unenforceable provisions with valid, legal and
enforceable provisions the effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.


7.8    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to the
principles of conflict of laws thereof.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]













--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of each of the Company and the Union as of the date
first above written.
 
 
 
 
 
 
 
KAISER ALUMINUM CORPORATION
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ John M. Donnan
 
 
 
 
John M. Donnan, Executive Vice President - Legal, Compliance and Human Resources
 
 
 
 
 
 
 
UNITED STEEL, Paper and Forestry, Rubber, Manufacturing, Energy, Allied
Industrial AND Service Workers International Union, AFL-CIO, CLC
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Thomas M. Conway
 
 
 
 
Thomas M. Conway, International President
 
 
 
 
 






